          Case 6:18-cv-00325-ADA Document 1 Filed 10/30/18 Page 1 of 10
                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

COURTNEY PALACIOS,                            §
              Plaintiff,                      §       CIVIL ACTION
                                              §
v.                                            §
                                              §       NO. 6:18-cv-325
MICHAEL TICE, in his individual               §
and official capacity,                        §       JURY TRIAL DEMANDED
                       Defendant.             §


                                          COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Courtney Palacios (“Plaintiff”) brings this action pursuant to 42 U.S.C. § 1983, 28 U.S.C.

§§ 1331, 1343, and the Fourth and Fourteenth Amendments to the United States Constitution, to

vindicate her rights to be free from assault and unlawful search, and files this, her Original

Complaint, complaining of Michael Tice (“Defendant”), and for cause of action would show the

Court as follows:



                                        INTRODUCTION

       Trooper Michael Tice wrongfully arrested Miss Palacios for a State Jail Felony in Falls

County, Texas. That felony was later no billed by Falls County grand jurors. After her arrest, Miss

Palacios was transported to Falls County Jail, where a female jailer and Trooper Tice processed

her. While being processed it was discovered Miss Palacios had nipple studs, and Trooper Tice

and law enforcement personnel with him demanded that these items be removed. Miss Palacios

tried to remove the studs but had difficulties and expressed this to both a female jailer and Trooper

Tice, who were both standing there watching Miss Palacios with her breasts exposed. Trooper Tice

became impatient and decided he would try to remove the studs by placing Miss Palacios breasts

in his hand and grabbing and pulling the studs. Miss. Palacios began bleeding and crying due to
           Case 6:18-cv-00325-ADA Document 1 Filed 10/30/18 Page 2 of 10



the pain. Trooper Tice stopped only to go to his car to get pliers, so he could continue with his

removal attempts. Fortunately, the pliers were not used and the studs were subsequently not

removed.

         As a result of this unlawful search, Miss Palacios has suffered emotional, mental, and

physical pain. Trooper Tice should have never touched Miss Palacios, much less groped her breasts,

pulled on items attached to her nipples, or applied a set of pliers to items attached to those nipples.

Miss Palacios’ constitutional rights were violated, and Trooper Tice’s actions did not further a

legitimate law enforcement interest.


                                               I.      PARTIES

    1.      Plaintiff Courtney Palacios resides in the State of Texas and is domiciled in Burleson,

            Tarrant County, Texas.

    2.      Made Defendant herein is Michael Tice, who, upon information and belief, is and was

            at all times relevant to this Complaint a Trooper with the Texas Department of Public

            Safety.



                                         II.        JURISDICTION

    3.      This action alleges the violation of rights under 42 U.S.C. § 1983. Thus, the

            predominant action herein gives rise to the jurisdiction in this Court pursuant to 28

            U.S.C. § 1331. Furthermore, there exists additional state causes of action that arise out

            of the same transaction or occurrence as the underlying federal cause of action, and this

            Court has ancillary jurisdiction over these counts pursuant to 28 U.S.C. § 1367. Finally,

            this Court also has jurisdiction under 28 U.S.C. §§ 1343(a)(3)-(4).




Complaint – Palacios v. Tice. – Case No. 6:18-cv-325                                        page 2 of 10
           Case 6:18-cv-00325-ADA Document 1 Filed 10/30/18 Page 3 of 10



                                              III.     VENUE

    4.      The events or omissions giving rise to the instant lawsuit all occurred within the

            Western District of Texas. Venue is proper in this Court under 28 U.S.C. §§ 1391(b)(1)

            and (b)(2).



                                 IV.      CONDITIONS PRECEDENT

    5.      All conditions precedent have been performed or have occurred.



               V.       BACKGROUND FACTS RELEVANT TO ALL COUNTS

    6.      On October 31, 2016, Defendant Trooper Michael Tice stopped a vehicle driven by

            Braxton Faust for an alleged traffic violation.

    7.      Four (4) individuals occupied the vehicle: Braxton Faust (driver), James McNulty

            (front passenger), Tyler Meyers (back driver’s side passenger), and Courtney Palacios

            (back passenger side).

    8.      While searching the vehicle, Defendant Trooper Tice found one pill loose in the driver

            side door panel pocket.

    9.      Defendant Trooper Tice asked all occupants about the ownership of the pill. When no

            one claimed ownership, Trooper Tice arrested all four occupants, rather than just the

            driver Braxton Faust.

    10.     All four occupants were arrested under a citation for Possession of a Controlled

            Substance <1G, a State Jail Felony.

    11.     Once Plaintiff, Courtney Palacios, arrived at Falls County jail, she was processed by

            Defendant Trooper Tice and a female jailer.




Complaint – Palacios v. Tice. – Case No. 6:18-cv-325                                   page 3 of 10
           Case 6:18-cv-00325-ADA Document 1 Filed 10/30/18 Page 4 of 10



    12.     Miss Palacios was told to undress and put on jail clothing by the female Falls County

            jailer.

    13.     At this point, it was discovered that Miss Palacios had “nipple studs”, and she was told

            to remove the studs.

    14.     Miss Palacios tried to remove the studs but struggled unsuccessfully to do so.

    15.     During this time, both the female jailer and Defendant Trooper Tice were standing in

            front of Miss Palacios, watching Miss Palacios with her breasts exposed.

    16.     Defendant Trooper Tice expressed impatience, and without seeking Miss Palacios

            consent or seeking the assistance of the jailer or another female law enforcement or

            corrections officer, grabbed Miss Palacios and tried to remove the studs.

    17.     Defendant Trooper Tice placed Miss Palacios breast in his bare hand and began pulling

            and tugging at Miss Palacios nipple in an attempt to remove the stud.

    18.     Miss Palacios began to bleed and cry from the pain.

    19.     Defendant Trooper Tice was unable to remove the studs, so he went to his car stating

            that he was doing so to get a pair of pliers.

    20.     Though he did bring the pliers, he did not use them due to Miss Palacios emotional

            response and the bleeding from the injuries he caused, and the nipple studs were not

            removed.

    21.     As a result of this humiliating and painful experience, Miss Palacios has suffered

            emotional, mental, and physical pain.

    22.     Miss Palacios had to see later medical care for the injury to her breasts and the infection

            that resulted from that injury.




Complaint – Palacios v. Tice. – Case No. 6:18-cv-325                                        page 4 of 10
           Case 6:18-cv-00325-ADA Document 1 Filed 10/30/18 Page 5 of 10



    23.     At all pertinent times during Miss Palacios arrest and his assault upon her, Defendant

            was acting within the course and scope of his employment with the Texas Department

            of Public Safety.

    24.     Defendant used an unreasonable search and physical contact against Miss Palacios that

            resulted in an assault.

    25.     Subsequently, the State Jail felony charges against Miss Palacios were no billed by a

            grand jury.


                                       VI.   COUNT I: 42 U.S.C. § 1983
                                        Violation of Due Process Rights

    26.     Each of the paragraphs of this Complaint is incorporated as if restated fully herein.

    27.     As described more fully above, Defendant, while acting under color of law and within

            the scope of his employment, deprived Miss Palacios of her constitutional rights.

    28.     In the manner described more fully above, Defendant conducted a reckless criminal

            investigation due to inadequate training and disregard for established procedures.

            Defendants wrongfully arrested Miss Palacios along with the three other passengers in

            the vehicle.

    29.     Defendants’ misconduct directly resulted in Miss Palacios unjust arrest and continued

            detention in violation of her clearly established rights under the United States

            Constitution and interpretative case law.

    30.     As a result of the Defendants’ violation of Plaintiff’s constitution rights, she suffered

            injuries, including but not limited to physical harm, degradation of her mental health,

            and emotional distress.




Complaint – Palacios v. Tice. – Case No. 6:18-cv-325                                      page 5 of 10
           Case 6:18-cv-00325-ADA Document 1 Filed 10/30/18 Page 6 of 10



    31.     The misconduct described in this Court was objectively unreasonably and was

            undertaken intentionally with willful indifference to Miss Palacios constitutional rights.



                                 VII. COUNT II: 42 U.S.C. § 1983
                                    Violation of Fourth Amendment


    32.     Each of the paragraphs of this Complaint is incorporated as if restated fully herein.

    33.     As described more fully above, the Defendant, while acting under color of law and

            within the scope of his employment, deprived Miss Palacios of the clearly established

            and well-settled constitutional right protected by the Fourth Amendment to the U.S.

            Constitution to be free from unreasonable and warrantless searches and seizures,

            including unlawful detention and arrest.

    34.     In the manner described more fully above, Defendants’ system, training, and process

            of processing female inmates was reckless and deliberate. Moreover, Defendants’

            failure to follow procedure in the above-captioned case was reckless and deliberate.

    35.     Defendants’ misconduct directly resulted in the unlawful search of Miss Palacios in

            violation of her clearly established rights under the United States Constitution and

            interpretive case law.

    36.     As a result of the Defendants’ violation of Miss Palacios constitutional rights, Miss

            Palacios suffered injuries, including but not limited to physical harm, degradation of

            her mental health, and emotional distress.

    37.      The misconduct described in this Count was objectively unreasonable and was

            undertaken intentionally with willful indifference to Miss Palacios constitutional rights.




Complaint – Palacios v. Tice. – Case No. 6:18-cv-325                                       page 6 of 10
           Case 6:18-cv-00325-ADA Document 1 Filed 10/30/18 Page 7 of 10



                                    IX. COUNT III: FALSE ARREST


    38.     Each of the paragraphs of this Complaint is incorporated as if restated fully herein.
    39.     Defendants intentionally and unlawfully arrested Plaintiff Courtney Palacios against
            her will.
    40.     Defendants lacked any probable cause to detain Plaintiff Palacios.

    41.     As a result of the Defendants’ violation of Miss Palacios clearly established rights

            under the U.S. Constitution and the Texas Constitution, Plaintiff suffered injuries,

            including financial harm, degradation of her mental health, and emotional distress.



                                    XIII. COUNT VII: ASSAULT

    42.     Each of the paragraphs of this Complaint are incorporated as if fully set forth herein.

    43.     At all times relevant, Defendant had a duty to take reasonable measures to prevent the

            assault of Miss Palacios.

    44.     Defendant intentionally and knowingly caused physical contact with Miss Palacios

            knowing that the contact would be regarded as offensive.

    45.     Additionally, Defendant recklessly caused bodily injury to Miss Palacios when he was

            pulling and tugging at her nipple.

    46.     Defendant was acting within the course and scope of his employment at all times

            relevant and breached his duty of care to Miss Palacios by either (a) deviating

            significantly from the policies and procedures in place to process a female inmate or

            (b) failing to adequately be trained on ensuring that the correct personnel is used to

            process a female inmate.

    47.     But for the intentional and reckless acts and omissions of the Defendant and his

            violations of the standards of care and statute set forth herein, Miss Palacios would not


Complaint – Palacios v. Tice. – Case No. 6:18-cv-325                                      page 7 of 10
           Case 6:18-cv-00325-ADA Document 1 Filed 10/30/18 Page 8 of 10



            have been injured. Defendant’s intentional and reckless acts and omissions therefore

            amount to assault, and failure to warn, train, and/or educate.



                                                  XIII. DAMAGES

    48.     Each of the paragraphs of this Complaint is incorporated as if restated fully herein.

    49.     As a result of the above-described conduct, Miss Palacios has suffered and continues

            to suffer, great pain of mind, shock, emotional distress, physical manifestations of

            emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss

            of enjoyment of life; was prevented and will continue to be prevented from performing

            Plaintiff’s daily activities and obtaining the full enjoyment of life; has sustained and

            will continue to sustain loss of earnings and earning capacity.

    50.     As a direct and proximate result of Defendants actions, Plaintiff suffered the following

            injuries and damages.

            a. Emotional trauma

            b. Degradation of mental health

            c. Impairment of earning capacity

            d. Attorneys’ fees



                                       IX.      ATTORNEY FEES

    51. Plaintiff is entitled to an award of attorney fees and costs under 42 U.S.C. §1988(b).



                                             X.        PRAYER




Complaint – Palacios v. Tice. – Case No. 6:18-cv-325                                     page 8 of 10
           Case 6:18-cv-00325-ADA Document 1 Filed 10/30/18 Page 9 of 10



        WHEREFORE, PREMISES CONSIDERED, Plaintiff Palacios respectfully prays that

Defendant, be cited to appear and answer herein. And that upon a final hearing of the cause, that

this Court enter judgment in their favor and against Defendants, awarding compensatory damages,

costs, and attorneys’ fees as well as punitive damages against each of the Individual Defendants

and any other relief this Court deems appropriate.

        a. Damages in an amount within the jurisdictional limits of this Court;

        b. All damages, penalties, and attorneys’ fees allowed by 42 U.S.C. §§ 1983 and 1988,

            and as otherwise may be allowed by federal law;

        c. Pre-judgment interest (from the date of injury through the date of judgment) at the

            maximum rate allowed by law;

        d. Post-judgment interest at the legal rate;

        e. Costs of the court; and

        f. Such other and further relief to which Plaintiff may be entitled at law or equity.



                                                       Respectfully submitted,

                                                       /s/ Patrick J. McLain
                                                       Patrick J. McLain
                                                       State Bar No. 13737480
                                                       3316 Oak Grove Ave, Suite 200
                                                       Dallas, TX 75204
                                                       Telephone: (214) 416-9100
                                                       Facsimile: (972) 502-9879
                                                       Patrick@patrickjmclain.com




Complaint – Palacios v. Tice. – Case No. 6:18-cv-325                                     page 9 of 10
          Case 6:18-cv-00325-ADA Document 1 Filed 10/30/18 Page 10 of 10




                                 CERTIFICATE OF SERVICE
        I hereby certify that a copy of the foregoing pleading shall be served on all Defendants
within the 90-day time limit imposed by Fed. R. Civ. P. 4(m).

                                                   /s/ Patrick J. McLain
                                                   Patrick J. McLain
                                                   Attorney for COURTNEY PALACIOS




Complaint – Palacios v. Tice. – Case No. 6:18-cv-325                                page 10 of 10
